Citation Nr: 1417957	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  08-26 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity disorder manifested by numbness and tingling, to include carpal tunnel syndrome.  

2.  Entitlement to service connection for bilateral lower extremity disorder manifested by numbness and tingling, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a respiratory disorder, to include asthma.  


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk





INTRODUCTION

The Veteran had active military service from January 1986 to January 1990 and from October 2004 to January 2006.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In May 2010, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for additional development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a respiratory disorder, to include asthma, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A bilateral upper extremity disorder manifested by numbness and tingling is proximately due to service-connected posttraumatic stress disorder (PTSD).  

2.  A bilateral lower extremity disorder manifested by numbness and tingling is proximately due to service-connected PTSD.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral upper extremity disorder manifested by numbness and tingling have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for service connection for a bilateral lower extremity disorder manifested by numbness and tingling have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For the reasons detailed below, the Board finds that the Veteran is entitled to service connection for a disorder manifested by numbness and tingling of the bilateral upper and lower extremities, i.e., the benefits sought on appeal are granted.  Therefore, no further discussion of the VCAA is warranted as to these claims, as any deficiency has been rendered moot.

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection is in effect for PTSD and currently evaluated as 30 percent disabling.

In August 2010, a VA examiner noted the Veteran's complaints of constant tingling, numbness, and pins and needles, in his hands and feet for approximately four years.  Upon clinical evaluation, the physician-examiner found that the Veteran's feelings of tingling, numbness, pins and needles were at least as likely as not due to depression. According to the VA examiner, symptoms of numbness and tingling were "well known to occur with depression." 

In this case, the Veteran is service-connected for PTSD.  His symptoms of PTSD include depression.  See June 2007 VA examination report.  The August 2010 VA examiner associated the symptoms of numbness and tingling in the Veteran's upper and lower extremities with depression that cannot be dissociated from his service-connected PTSD.  There is no medical opinion of record to refute the VA examiner's opinion.  Thus, the elements of service connection are established and service connection is granted for a bilateral upper and lower extremity disorder manifested by numbness and tingling.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 




ORDER

Service connection for a bilateral upper extremity disorder manifested by numbness and tingling as due to service-connected PTSD is granted.

Service connection for bilateral lower extremity disorder manifested by numbness and tingling as due to service-connected PTSD is granted.


REMAND

In May 2010, the Board remanded the Veteran's claim to obtain a VA medical opinion as to the etiology of his claimed respiratory disorder.

In August 2010, the VA examiner the diagnosed the Veteran with bronchial asthma that started in 2004.  The examiner stated that the disorder did not worsen beyond its natural progress from October 2004 to January 2006 and was not caused by military service.  However, the examiner did not provide a rationale for his opinion and the Board cannot rely on this opinion.  Further clarification is needed prior to appellate consideration of the Veteran's claim.

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) Westside in Chicago, dated since September 2007, and at the Community Based Outpatient Clinic (CBOC) at Crownpoint, Indiana, dated since February 2012, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC Westside Chicago, dated since November 2007, and at the CBOC Crownpoint, dated since February 2012, and from any additional VA and non-VA medical provider identified by him.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(e) (2013). 

2. After completion of the development requested above, return the Veteran's claims file to the physician-examiner who performed the August 13, 2010 VA examination (or another similarly qualified examiner).  (A clinical evaluation should be scheduled only if deemed warranted by the examiner.)  The examiner should review the Veteran's medical records and the August 2010 examination report.

a. In the August 2010 VA examination report, you state that the Veteran had bronchial asthma that started in 2004.  Please provide reasons for your opinion that: 

i. it was less likely as not that there was a permanent increase in disability beyond natural progression of the disorder from October 2004 through January 2006; and that

ii. it was less likely as not that the bronchial asthma was caused by military service.

b. (If the August 2010 VA examiner is unavailable, schedule the Veteran for a new examination performed by a physician with appropriate expertise to determine the etiology of any respiratory disorder found to be present.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner is requested to address the following:

i. Are the Veteran's respiratory complaints attributable to a known clinical diagnosis such as asthma, bronchitis, or another disorder?

ii. If so, taking into consideration the available evidence, when was the disability (or disabilities) started?

iii. If any disability was incurred before January 1986, (or before October 2004), was there a permanent increase in disability, beyond the natural progress of the disorder, during the Veteran's period of military service, namely from January 1986 to January 1990 (or from October 2004 to January 2006)?

iv. If any diagnosed respiratory disorder was incurred after January 1986 (or after October 2004), the examiner should provide an opinion as to whether it is at least as likely as not (at least a 50-50 degree of probability) that any currently diagnosed respiratory disorder, including asthma and bronchitis, was caused by military service, or whether such an etiology or relationship is unlikely.

Reasons should be provided for all opinions rendered.  In rendering an opinion, the examiner is particularly requested to address the opinion provided by the private nurse practitioner in March 2009 (to the effect that the Veteran's living conditions during service, next to a burning dump, exposed him to dust and asbestos, that aggravated his pre-existing asthma).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for a respiratory disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified

3. Readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


